                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:18-03926 SJO (ADS)                                 Date: October 1, 2019
Title: Robert Maurice Dawkins v. Debbie Asuncion


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                               None Reported
                Deputy Clerk                            Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):        Attorney(s) Present for Respondent(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On May 3, 2018, Petitioner Robert Maurice Dawkins constructively filed a
Petition for Writ of Habeas Corpus by a Person in State Custody. [Dkt. No. 1]. On
March 14, 2019, this Court granted Petitioner’s Motion for Stay to allow Petitioner to
exhaust his unexhausted claims in state court. [Dkt. No. 9]. In addition, the Court
ordered Petitioner to file a brief status report informing the Court of the status of his
state habeas petition by May 13, 2019. [Id.]. On April 15, 2019, Petitioner filed a
“Request for 90 Day Extension to File a Status Report, Due to Petitioner’s Recent Ad-
Seg Placement” (“First Request for Extension of Time”). [Dkt. No. 10]. This Court
granted Petitioner a sixty-day extension of time and ordered him to file a status report
with a copy of his state habeas petition by July 12, 2019, but permitted an additional
extension of time if Petitioner continued to be housed without access to his property.
[Dkt. No. 11].

       On July 18, 2019, Petitioner filed a “Request for 60 Day Extention to File a Status
Report, Due to Petitioner’s Recent Ad SHU Placement” (“Second Request for Extension
of Time”). [Dkt. No. 12]. Petitioner stated that “as of the date of this request [for
extension of time] petitioner is house in an segregated housing unit” and is “currently
without access to personal or legal property in order to file said habeas corpus in the
state courts.” [Id., p. 2].




CV-90 (03/15) – KIL                Civil Minutes – General                        Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:18-03926 SJO (ADS)                                 Date: October 1, 2019
Title: Robert Maurice Dawkins v. Debbie Asuncion

      On July 22, 2019, the Court granted Petitioner another sixty-day extension of
time and ordered him to file a status report with a copy of his state habeas petition by
September 10, 2019. [Dkt. No. 13]

       As of the date of this Order, Petitioner has not filed any status report or otherwise
communicated with the Court about his case. However, in the interests of justice,
Petitioner is ORDERED TO SHOW CAUSE in writing why this action should not be
dismissed for failure to prosecute this claim and/or follow orders to update the court on
the status of Petitioner’s exhaustion efforts, by no later than October 15, 2019.

       If Petitioner no longer wishes to pursue his claims, he may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of
Court is directed to attach a Notice of Dismissal Form (CV-009) to this Order for
Petitioner’s convenience.

       Petitioner is cautioned that failure to timely file a response will result
in a recommendation that this action be dismissed pursuant to Federal
Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                      Initials of Clerk kh




CV-90 (03/15) – KIL                Civil Minutes – General                        Page 2 of 2
